PER CURIAM.
Appellant appeals his convictions and sentence to life in prison for burglary of an occupied structure, robbery, burglary of a conveyance, and grand theft of a motor vehicle, all of which were committed while appellant was armed with a firearm. Appellant claims the trial court should have granted his motion for mistrial and to strike the jury panel because of comments made by the judge during voir dire. He also claims the trial court should have suppressed an out-of-court identification made by the victim as impermissibly suggestive. We find these issues to be without merit and, as such, we affirm.

Affirmed.

MAY, C.J., GERBER and LEVINE, JJ., concur.